Exhibit 10.19
This document prepared by and
after recording return to:
Edmund S. Pittman, Esquire
McGuireWoods LLP
One James Center
901 East Cary Street
Richmond, Virginia 23219
Tax Parcel Nos.: Part of 019119, 019142, Part of 019178, 019215, 019238, 019239,
019241, 019242, 019244, Part of 019250, Part of 019253, Part of 019254, Part of
019179, Part of 019213, 019575, 008196, 008197, 008198, 008199, 008200, Part of
040245, Part of 040217, 038344, 009576, 007722, 038551, Part of 032869, Part of
034595, 032868, 032866, 032867, 034697 & 040575
AMENDED AND RESTATED AGREEMENT
THIS AMENDED AND RESTATED AGREEMENT (this “Agreement”) is entered into as of
this 13th day of January, 2009 (the “Effective Date”), by and among ACIN LLC, a
Delaware limited liability company (“ACIN”), with an address of 5260 Irwin Road,
Huntington, West Virginia 25705; ALPHA LAND AND RESERVES, LLC, a Delaware
limited liability company (“Alpha”), with an address of P.O. Box 2345, Abingdon,
Virginia 24212; PARAMONT COAL COMPANY VIRGINIA, LLC, a Delaware limited
liability company (“Paramont”), with an address of P.O. Box 2345, Abingdon,
Virginia 24212; and VIRGINIA ELECTRIC AND POWER COMPANY, a Virginia public
service corporation (“Virginia Power”), with an address of 5000 Dominion
Boulevard, Glen Allen, Virginia 23060.
RECITALS:
A. ACIN, Virginia Power and Alpha entered into an Agreement dated as of
February 17, 2006, a copy of which is attached hereto as Schedule I and made a
part hereof (the “Existing Agreement”), pursuant to which ACIN and Alpha agreed
to certain restrictions on coal mining activities on certain property owned by
ACIN and located in Wise County, Virginia and more particularly identified in
the Existing Agreement.
B. Virginia Power has now acquired the property affected by the Existing
Agreement from ACIN and acquired additional property from other third parties,
all of which is more particularly shown on Exhibit A attached hereto and made a
part hereof (the property that Virginia Power has now acquired from ACIN and
other third parties shall be collectively referred to as the “Property”).
C. At the request of Virginia Power, ACIN, Alpha and Paramont, as a sublessee of
a portion of Alpha’s rights under the Alpha Lease (as hereinafter defined), have
agreed to amend and restate the Existing Agreement in its entirety as
hereinafter set forth, and to restrict coal mining activities and oil and gas
exploration and development activities on the Property.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for and in consideration of ten dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
1. Ownership of Mineral and Mining Rights. ACIN represents and warrants to
Virginia Power that it is the sole owner of all of the coal and coal mining
rights with respect to the Property. With the exception of the recorded and
unrecorded leases identified on Exhibit B attached hereto and made a part
hereof, ACIN further represents and warrants to Virginia Power that it has not
assigned, leased or otherwise transferred its rights to and interests in the
coal and coal mining rights with respect to the Property to any third party.
2. Alpha Lease. Alpha represents and warrants to Virginia Power that, except for
a sublease by Alpha to Paramont of a portion of Alpha’s rights under the Alpha
Lease, Alpha has not assigned, subleased or otherwise transferred its rights
under the Alpha Lease (as defined on Exhibit B attached hereto) with respect to
the Property to any third party.
3. Equitable Lease. ACIN represents and warrants to Virginia Power that,
pursuant to the terms of the Equitable Lease (as defined on Exhibit B attached
hereto), the tenant thereunder must obtain the approval of ACIN in order to
conduct any mining activities beneath that portion of the Property subject to
the Equitable Lease and in order to locate any structures or equipment anywhere
on the surface of that portion of the Property subject to the Equitable Lease.
Since the date of the Existing Agreement, ACIN represents and warrants to
Virginia Power that no such approvals have been granted to the tenant under the
Equitable Lease. From and after the Effective Date, ACIN covenants and agrees
not to grant any such approvals sought by the tenant under the Equitable Lease
without the prior written consent of Virginia Power, which consent Virginia
Power may grant or withhold in its sole and absolute discretion.
4. Restrictions on Mining Activities and Surface and Subsurface Rights on
Property.
(a) ACIN, Alpha and Paramont each covenant and agree that they will not perform
surface mining on or remove additional coal from any portion of the Property.
Notwithstanding the foregoing, however, Virginia Power acknowledges and agrees
that Alpha shall have the right to conduct first mining activities in the
previously unmined portion of the Jawbone seam that is located: (i) to the north
of the Paramont #3 Mine; and (ii) within the boundaries of the Property, which
portion of the Property is identified as “FIRST MINING ONLY PERMITTED IN THIS
AREA” on the plat attached hereto as Exhibit C and made a part hereof. For
purposes of this Agreement, first mining activities shall mean removal of 50% or
less of the coal in a manner that leaves coal pillar support.
(b) ACIN, Alpha and Paramont each hereby waive all of their rights to use the
subsurface beneath that portion of the Property identified as “POWER PLANT &
SOLID WASTE MANAGEMENT FACILITY BOUNDARY” on the plat attached hereto as
Exhibit C and made a part hereof, including, without limitation, any existing
mine works beneath the surface of that portion of the Property. Virginia Power
acknowledges and agrees that, with the exception of the portion of the Property
identified as “POWER PLANT & SOLID WASTE MANAGEMENT FACILITY BOUNDARY” on the
plat attached hereto as Exhibit C and made a part hereof, Alpha may continue to
use the existing mine works beneath the Property for mining operations other
than the removal of coal, including, but not limited to, ventilation, drainage
and transportation of personnel, supplies and coal, and rehabilitation work.

 

2



--------------------------------------------------------------------------------



 



(c) ACIN, Alpha and Paramont each hereby waive all of their rights to use any
portion of the surface of that portion of the Property identified as “POWER
PLANT & SOLID WASTE MANAGEMENT FACILITY BOUNDARY” on the plat attached hereto as
Exhibit C and made a part hereof. Notwithstanding the foregoing, however, Alpha
shall retain the right to cross over and upon the surface of that portion of the
Property identified as “POWER PLANT & SOLID WASTE MANAGEMENT FACILITY BOUNDARY”
on the plat attached hereto as Exhibit C and made a part hereof for (i) the
purpose of accessing, maintaining and removing (including performing any
required reclamation work associated therewith) any permitted roads and
dewatering pumps located on such portion of the Property as of the Effective
Date and (ii) the purpose of accessing Alpha’s mining operations on other
properties in the vicinity of the Property and the transportation of equipment,
personnel, supplies and coal to and from other properties.
(d) Alpha and Paramont otherwise agree, in connection with the exercise of their
leasehold and subleasehold rights, not to unreasonably interfere with the
construction and operation of an electric power generation facility on the
Property (the “Generation Facility”).
(e) Virginia Power covenants and agrees that any easements, licenses or other
use agreements granting third parties the right to use any portion of the
surface or subsurface of the Property shall be subject to all of the reserved
rights of Alpha to use the surface and subsurface of the Property expressly set
forth in this Paragraph 4.
5. Grout Stabilization. In connection with Virginia Power’s construction and
operation of the solid waste management facility required to support the
operation of the Generation Facility (the “Solid Waste Management Facility”)
within that portion of the Property identified as “POWER PLANT & SOLID WASTE
MANAGEMENT FACILITY BOUNDARY” on the plat attached hereto as Exhibit C and made
a part hereof, Virginia Power has determined that it will be necessary for
Virginia Power to stabilize that portion of the existing mine works beneath such
portion of the Property and identified as “GROUT STABILIZATION AREA JAWBONE
SEAM” on the plat attached hereto as Exhibit C and made a part hereof by
injecting grout into such portion of the existing mine works (collectively, the
“Stabilization Work”). Alpha and/or Paramont hereby consent to the performance
of the Stabilization Work and agrees to provide access to the effected portions
of the existing mine works to Virginia Power and its contractors for the sole
purpose of performing the Stabilization Work. All Stabilization Work shall be
performed at Virginia Power’s sole cost and expense.

 

3



--------------------------------------------------------------------------------



 



6. Oil and Gas Exploration and Development. Notwithstanding anything contained
in this Agreement to the contrary, ACIN and its lessees shall each have the
right to explore for and develop oil, gas and coal bed methane gas beneath the
Property, provided that, prior to commencing any such activities, ACIN and/or
its lessees shall submit detailed plans and specifications setting forth the
scope of such activities to Virginia Power for Virginia Power’s review and
approval, which approval may be granted or withheld in Virginia Power’s sole and
absolute discretion.
7. Waiver of Lost Coal Claims. ACIN recognizes that the limitations placed upon
Alpha’s and Paramont’s mining operations in the Existing Agreement and in
Paragraph 4 above do not permit recovery of all mineable coal under the Property
or in areas adjacent to or accessed through the Property. Accordingly, ACIN
covenants and agrees not to assert a lost coal claim for: (1) any area in which
mining has been restricted under the Existing Agreement, (2) any area that could
not be accessed because of the restrictions imposed under the Existing
Agreement, (3) any area in which mining has been restricted under Paragraph 4
above or (4) any area that cannot be accessed because of the restrictions
imposed under Paragraph 4.
8. Release by Virginia Power. Virginia Power hereby releases ACIN, Alpha,
Paramont and their respective affiliates from liability for subsidence on the
Property resulting from mining activities prior to the date of the Existing
Agreement and for subsidence on the Property resulting from the mining
activities permitted pursuant to the Existing Agreement and Paragraph 4 above.
9. Information Relating to Mining on the Property. Virginia Power acknowledges
that ACIN and Alpha have provided to Virginia Power: (i) all documentation they
have of undermined areas on the Property, (ii) all information they have on
geotechnical testing with respect to the Property, and (iii) all drilling
information they have with respect to the Property. Within ten (10) days
following the commencement of any first mining activities on the Property that
occur after the date hereof in the area permitted pursuant to Paragraph 4 above,
Alpha further covenants and agrees to provide Virginia Power with maps showing
the areas in which such first mining activities are being conducted, and,
thereafter, if the areas in which such first mining activities are being
conducted change, Alpha further covenants and agrees to promptly provide updated
maps to Virginia Power showing any such changes.
10. Successors and Assigns. This Agreement shall be binding upon the parties
hereto and each of their respective successors and assigns. In the event a party
hereto desires to assign its rights and obligations under this Agreement to a
third party, such party shall provide written notice of such assignment to the
other parties hereto at least ten (10) days in advance of such assignment.

 

4



--------------------------------------------------------------------------------



 



11. Covenants Running with the Land and Mineral Rights. The parties hereto each
covenant and agree that the covenants, conditions and restrictions and all other
terms of this Agreement shall be binding upon and inure to the benefit of their
respective successors, successors-in-title and assigns and all other persons or
entities having or hereafter acquiring any right, title or interest in the
Property or the mineral and mining rights with respect to the Property, and all
other persons and entities claiming by, through or under Virginia Power, ACIN,
Alpha or Paramont and each of their respective successors, successors-in-title
and assigns.
12. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.
14. Existing Agreement. The parties hereto acknowledge and agree that this
Agreement amends and restates and, therefore, supersedes the Existing Agreement
in its entirety.
[SIGNATURE PAGES ATTACHED]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the Effective Date.

                      ACIN LLC,         a Delaware limited liability company    
 
                    By:   NRP (Operating) LLC,
a Delaware limited liability company         Its:   Sole Operating Manager    
 
               
 
      By:        
 
         
 
   
 
      Its:        
 
         
 
   

STATE OF _______________________
CITY/COUNTY OF ________________
The foregoing instrument was acknowledged before me on this  _____  day of
January, 2009, by  ___________,  ____________  of NRP (Operating) LLC, a
Delaware limited liability company and the sole operating manager of ACIN LLC,
on behalf of ACIN LLC, a Delaware limited liability company.
My commission expires:  ___________ 
Notarial Registration Number:  ____________ 

         
 
 
 
Notary Public    

[SEAL]

 

6



--------------------------------------------------------------------------------



 



            ALPHA LAND AND RESERVES, LLC,
a Delaware limited liability company
      By:           Paul A. Mullins        Vice President     

STATE OF ___________________________
CITY/COUNTY OF ____________________
The foregoing instrument was acknowledged before me on this  _____  day of
January, 2009, by Paul A. Mullins, Vice President of ALPHA LAND AND RESERVES,
LLC, a Delaware limited liability company, on behalf of the company.
My commission expires:  ___________ 
Notarial Registration Number:  ___________ 

         
 
 
 
Notary Public    

[SEAL]

 

7



--------------------------------------------------------------------------------



 



                                   

            PARAMONT COAL COMPANY VIRGINIA, LLC, a Delaware limited liability
company
      By:           Stanley E. Bateman, Jr.        President and Manager     

STATE OF __________________________
CITY/COUNTY OF ___________________
The foregoing instrument was acknowledged before me on this  _____  day of
January, 2009, by Stanley E. Bateman, Jr., President and Manager of PARAMONT
COAL COMPANY OF VIRGINIA, LLC, a Delaware limited liability company, on behalf
of the company.
My commission expires:  ___________ 
Notarial Registration Number:  ___________ 

         
 
 
 
Notary Public    

[SEAL]

 

8



--------------------------------------------------------------------------------



 



                      VIRGINIA ELECTRIC AND POWER
COMPANY, a Virginia public service corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

COMMONWEALTH OF VIRGINIA
CITY/COUNTY OF ___________________
The foregoing instrument was acknowledged before me on this  _____  day of
January, 2009, by  _________,  _________  of VIRGINIA ELECTRIC AND POWER
COMPANY, a Virginia public service corporation, on behalf of such corporation.
My commission expires:  ____________ 
Notarial Registration Number:  ____________ 

         
 
 
 
Notary Public    

[SEAL]

 

9



--------------------------------------------------------------------------------



 



SHEDULE I
COPY OF EXISTING AGREEMENT
SEE ATTACHED

 

10



--------------------------------------------------------------------------------



 



EXHIBIT A
Plat Depicting Property
SEE ATTACHED

 

11



--------------------------------------------------------------------------------



 



EXHIBIT B
List of Existing Mineral and Mining Leases
ACIN:

1.  
Coal Mining Lease with Alpha Land and Reserves, LLC, dated April 9, 2003,
effective April 1, 2003 (the “Alpha Lease”)

2.  
Amended and Restated Oil and Gas and Coal Seam Gas Lease with Equitable
Production Company dated April 23, 2002 (the “Equitable Lease”)

 

12



--------------------------------------------------------------------------------



 



EXHIBIT C
Plat
SEE ATTACHED

 

13